I join other delegations in
congratulating Mr. Harri Holkeri of Finland on his
election to preside over the proceedings of the fifty-
fifth session of the General Assembly, and on Finland's
able service as Co-Chairperson of the Millennium
Summit. My delegation's appreciation is extended also
to the outgoing President, the Foreign Minister of
Namibia.
I take this opportunity also to express the distinct
pleasure of the Government of Barbados at the fact that
another member of the fraternity of small island
developing States, Tuvalu, has recently taken its place
at our table.
Five short years ago, the United Nations
celebrated its fiftieth anniversary with a massive
gathering of world leaders not much different from the
event which engaged our attention for the better part of
last week. Then as now, the report card was weighed;
then as now, amid critical assessment of its deficiencies
and calls for bold reform, the Organization's continued
validity was ultimately recognized and its unique and
inherently positive role in multilateral relations
emphatically supported.
We hope that this time the Millennium Summit
will have served as more than just a familiar echo
reverberating, unchanged, at five-year intervals
through these chambers, magnified among the myriad
murmurs that linger from other occasions of
25

specialized summitry. For there is nothing inherently
magical about the passing of a millennium, or a decade,
or even a quinquennium. Indeed, the proliferation of
plus fives in this place is enough to confound the
entire fraternity of mathematicians and accountants.
And none of us is totally confident that the final
reckoning will leave us on the plus side of the ledger.
On the contrary, it seems, sadly, that we have become
consumed by the show, not the substance; the process,
not the result; the plan, not the implementation.
In this, the last year of the second Christian
millennium, as we review the progress of the peoples
of the planet over the past century, we find that, on
balance, humankind has not done very well. In many
fundamental ways, the twentieth century has not lived
up to the promises and expectations that an era marked
by such far-reaching technological change and
innovation should have produced. In contrast, it has
ushered in a time of unprecedented violence and
suffering, visited mainly upon innocent civilians by
international and internal warfare fought with
increasingly sophisticated and deadly weaponry.
The end of the ideological divide has not been
followed by an era of peace and development, as we
had all anticipated, but by a horrendous upsurge in
genocidal, religious and ethnic conflicts. The threat of
nuclear proliferation and biological warfare has only
partially receded, and the scourges of terrorism, narco-
trafficking and transnational crime continue to scar
innocent lives and threaten democratic governance.
While a few thousand souls live in obscene luxury, half
of the world's population subsist on less than two
dollars a day, and millions remain desperately poor,
with no prospects of bequeathing a better life to their
children. The new plague of the twentieth century,
AIDS, continues its decimation, with disproportionate
effects upon the poor in the developing world. In sum,
our modern civilization has not evolved into a caring
and enlightened species, but rather into one that has
often abused the positive aspects of its heightened
capacity and modernization to the detriment of
humanity and of the earth.
We well know that the United Nations is not, and
cannot be, the panacea for all the problems of the
twenty-first century, but we are convinced that it can
and should serve as a mechanism through which the
Governments of the world, and their people, can work
in common cause to find real solutions to the most
pressing global problems and challenges. In our
increasingly interdependent world, there is little chance
of success for unilateral action. This applies equally to
the Organization's mandates for the maintenance of
international peace and security and those for the
promotion of economic development and social
progress.
Since the Organization's creation in 1945, the
international landscape has changed considerably.
Internecine and intra-territorial conflicts based on
religious and ethnic differences have escalated, and the
United Nations has seen its peacekeeping role used
more in the last decade than ever before. At the same
time, the effectiveness of that peacemaking and
peacekeeping capacity has been called into question by
international public opinion and Governments alike.
We continue to expect miracles of the United Nations
in ending the bloodshed in the most troubled corners of
the world, but we seldom provide it with the tools, the
financing and the appropriate mandate to allow for
timely and decisive action. Without this support,
United Nations peacekeeping efforts will remain
reactive, and not preventive.
One of the most complex issues currently being
debated in the context of an enhanced role for the
international community in the maintenance of
international peace and security is the clash between
the opposing tenets of sovereignty and humanitarian
intervention. My delegation believes that this is a
matter of such fundamental importance that it requires
in-depth discussion and the elaboration, by broad-based
consensus, of clear new rules under international law.
For while we do not believe that the international
community can stand idly by in the face of massive and
genocidal violations of the human rights of citizens by
power-hungry tyrants, we must at the same time ensure
that any international response to such situations is not
influenced primarily by the national ambitions of third
States.
Decisions must be based on clearly defined
criteria, informed by an objective verification of the
facts. Action must be confined to the saving of lives,
not the overthrowing of Governments. Humanitarian
intervention, however compelling the circumstances,
must never be used as a guise for unwarranted
interference in internal State governance.
The balance sheet for the twentieth century in the
area of economic and social development is similarly
mixed. While the United Nations, through its
26

specialized agencies and programmes, has made great
strides in the fight against hunger, disease and
deprivation, that progress has not been evenly
distributed. The goal of the alleviation and ultimate
eradication of poverty remains largely unfulfilled, with
desperate consequences for the growing numbers of the
world's population who live in extreme poverty.
Structural adjustment, the errant compass of the so-
called lost decade of the 1980s, has taken its heavy
social toll. So, too, has the burden of debt, which,
despite the promise of debt forgiveness for the least
developed countries and special initiatives for the
highly indebted poor countries, continues to constrain
future economic prospects for a large number of
developing countries. At the same time, the decline in
official development assistance has had a direct impact
on the most vulnerable sectors of society  I refer to
women, children, the elderly and the infirm.
The Secretary-General has challenged the
international community to set a target for the halving
of the numbers of the population living in extreme
poverty by 2015. For this to be achieved, there is an
urgent need for a higher level of political will and a
shared commitment to create the necessary social and
economic framework to enable the poor and
dispossessed to redirect their lives.
Education remains the most powerful tool for
ensuring social progress and the betterment of living
standards for the underprivileged. It is therefore one of
the most disappointing truths of this closing century
that the international community has failed in its
collective endeavour to eradicate illiteracy, especially
among children. Although in the developing world the
adult literacy rate has increased by half, from 48 per
cent in 1970 to 72 per cent in 1998, the information
revolution now threatens to create a new category of
functional illiterates. The eradication of illiteracy and
the provision of at least primary basic schooling are
eminently achievable goals.
As an engine of social mobility, education stands
as the most important component in ensuring the
success of an individual and of a society. It is the
greatest social liberator and facilitator of peace and is
one of the fundamental pillars supporting democracy,
competitiveness and social stability.
The development of my country, Barbados,
provides ample proof of how education can empower a
people and foster upward mobility for each succeeding
generation. Education has always been one of the
highest priorities for the Government of Barbados and
a major source of budget expenditure. We are one of
the very few countries where access to education is
free at point of delivery, mandatory up to 16 years of
age and universal at the primary, secondary and tertiary
levels. Currently, the Government of Barbados is
embarked upon an ambitious programme within the
schools known as EDUTECH 2000, which aims to
ensure that every child is equipped to function
successfully in the new information age.
As we approach the new century, the world faces
probably one of the most disastrous threats to its
sustainability, a threat which has ended the lives of an
unimaginable number of persons, crippled the
economies and threatened the productive workforce of
southern Africa, and taken an increasing toll in Asia
and in my own subregion, the Caribbean. I am referring
to the pandemic of AIDS/HIV.
Current estimates indicate that there are over 33.4
million people worldwide who are now infected with
the disease. In the Caribbean region alone, that figure
numbers some 330,000, which is an astounding and
frightening statistic to contemplate for a country like
Barbados, with a population of 267,000 people. Our
region has the highest prevalence per capita in the
western hemisphere, and a prevalence second only to
that of sub-Saharan Africa. It has been reported by the
Joint United Nations Programme on HIV/AIDS
(UNAIDS) that, every day, there are 16,000 new HIV
infections and that 95 per cent of all reported AIDS
cases occur in the developing world.
The AIDS pandemic is, in our view, the gravest
economic and social crisis facing the global community
as we enter the twenty-first century. Many of our
leaders and policy-makers are only now beginning to
grasp the enormity of the problem and to fully
appreciate the devastating impact which AIDS is
having, and will continue to have, on the economic
sustainability of every country, from the smallest, most
undeveloped nation to the largest, most economically
viable State, because AIDS is not only a human and a
social tragedy  it is also an economic one. It attacks
our present workforce not only in its productive, but
also in its reproductive capacity, thus simultaneously
decimating the economic potential of two generations.
It is a sobering reality that AIDS is now the leading
cause of death among young men in the Caribbean, and
it is projected that the disease may cause a decline in
27

the region's gross domestic product by as much as 4 to
6 per cent over the next decade.
We cannot tackle this grave crisis solely on the
basis of current strategies and financial flows.
Containing the spread of AIDS and dealing with its
economic impact is an immediate priority which will
require a major commitment of human and financial
resources. In this regard, I am pleased to note the
serious attention now being given to the crisis by the
World Health Organization (WHO), the World Bank
and other international financial institutions. Just
yesterday in Barbados, a major conference was
convened under the auspices of the World Bank,
UNAIDS, the Pan American Health
Organization/WHO, the United Nations Development
Programme, the Caribbean Community and the
Canadian International Development Agency to bring
together high-level Caribbean health, education,
economic development and labour-policy makers to
map out a new crisis strategy for the Caribbean region.
Barbados applauds the recommendations of the
Secretary-General that the United Nations should adopt
as an explicit goal the reduction of HIV-infection rates
in persons 15 to 24 years of age by 25 per cent within
the most affected countries before the year 2005 and by
25 per cent globally by 2010. The United Nations must
make AIDS education and research a priority for the
coming century. Determined leadership is needed to
persuade Governments and international
pharmaceutical companies that a partnership must be
developed to combat the disease, both through research
and through the provision of drugs at reasonable cost to
those who are most in need.
The trafficking in and abuse of illegal drugs have
paralysed the development of many of our societies.
They have also eroded the productivity of the work
force and led to social discord, violence and a
conspicuous erosion of values and respect for the rule
of law. The countries of the Caribbean have not
remained untouched by this affliction, both as
transhipment and, more recently, sadly, as consuming
States.
In the fight against this menace, the United
Nations Drug Control Programme (UNDCP) has
played a crucial role and its subregional office in
Barbados deserves special mention for its active
support for our own efforts. In Barbados, UNDCP
assistance has been invaluable in the establishment of
the Integrated Drug Programme through our domestic
National Council on Substance Abuse and also in
facilitating our community outreach efforts. Of
particular note too, has been its role in the
establishment of an Anti-Money Laundering Authority
in Barbados.
As a small island developing State, Barbados is
very aware that the natural environment performs for
us free basic services without which human beings
could not survive. At the same time, certain industrial
and technological advances have threatened the
biodiversity of many of the small island developing
States. Therefore, for ecological reasons and for
reasons of sovereignty and sustainable development,
Barbados, on behalf of the Association of Caribbean
States, last year launched an initiative leading to the
adoption of resolution 54/225 on promoting an
integrated management approach to the Caribbean Sea
area in the context of sustainable development. We are
grateful for the recognition by the General Assembly of
the efforts of the Caribbean to protect and preserve our
most precious resource.
The functions of the Caribbean Sea are many and
multi-layered. It is the source of our food, it is the main
attraction which drives our tourism markets and it is
our primary and most reliable link with the outside
world. The destruction that would be caused if there
were an accident involving nuclear waste or oil in our
waters would be beyond catastrophic and it would take
centuries for our environment to fully recover. We look
forward to continued assistance from the international
community in helping us to achieve the objectives of
that resolution to maintain and protect this, our most
vital natural resource. It remains the ultimate goal of
the region to have the Caribbean Sea recognized as a
special area within the context of sustainable
development.
In this spirit, Barbados also welcomes the newly
established United Nations Open-ended Informal
Consultative Process on Ocean Affairs and intends to
be an active participant in the consultative process. We
welcome the efforts of the General Assembly to
address the problems of over-exploitation of living
marine resources and the degradation of the marine
environment.
The collective efforts of our Governments to
alleviate poverty and disease and to help our human
capital to take full advantage of the opportunities for
28

economic and social advancement take place within the
parameters of a challenging new international order.
Naturally, I refer to the phenomenon of globalization.
Globalization is not entirely new. It has existed in
various incarnations among trading nations throughout
history. What makes the modern incarnation different,
however, is the manner in which the accompanying
information revolution is making possible the
integration of trade, investment, finance, production
and services across national boundaries. What also
distinguishes it is the philosophy of multilateralism,
which offers all countries, developed and developing, a
say  at least in theory  in shaping the rules which
will henceforth govern international economic
transactions. Nor is globalization as a concept
inherently negative. The precepts of expanding market
access, trade liberalization, increased technological
advancement and more efficient and effective
mechanisms of manufacturing and agriculture are all
positive elements. It is in the rigid application of these
elements, however, and their application without regard
to the social dimension of development, that distortions
have arisen which threaten to widen further the income
gap between the developed and the developing worlds.
I reiterate that the true challenge of the new
multilateralism will be to ensure that globalization does
not become an instrument of oppression for the peoples
of the developing world, but, rather, becomes a means
of offering a better life to all of our peoples.
In our efforts to sensitize the developed world to
the need for adequate transitional measures for
developing countries and for recognition of the special
vulnerabilities of small economies, Barbados has
frequently pointed to the fact that our Caribbean
countries are being asked to undertake in 10 years a
process which was carried out by the advanced
industrialized societies over a period of more than 40
years, spread over eight rounds of multilateral trade
negotiations between 1947 and 1994. In this regard, we
have emphasized that, however clinically sound a
procedure might be, the compression of its application
into too short a time period can often be a fatal therapy.
One of the greatest essential inequalities of the
contemporary global economy is that, while the
developed world was allowed an extended period over
which to properly phase in trade liberalization, to its
benefit, smaller, less endowed societies with less scope
to absorb the shocks of adjustment are expected to
make a potentially beneficial adjustment over an
incredibly short period of time. It would not have
worked for the developed world; it will not now work
for the developing, and is in fact the consideration
which argues the case for longer phase-in periods to
apply the changes in the global trading regime.
Barbados is not opposed to globalization. We
have already indeed begun the process of restructuring
our economy and repositioning our society to meet that
challenge. But our efforts, we believe, must be met by
a similar display of good faith on the part of the World
Trade Organization, which must, as my Government
has repeatedly stated, review, repair and reform itself,
adopt an ideology that is developmental and embrace a
developmental agenda that is progressive and balanced
in its substance, its processes and its outcomes.
That display of good faith is also necessary in
promoting constructive and mutually beneficial
dialogue between the industrialized countries and their
developing country partners on the crucial matter of the
regulation of international financial centres in their
jurisdictions. My country has spoken extensively in
other forums about our serious concerns over the
unilateral manner in which the Organization for
Economic Cooperation and Development has
proceeded on its so-called harmful tax competition
initiative, and on the real motives underlying this
unfortunate move. The setting of international rules in
the area of financial services cannot properly be done
by a grouping of 29 countries to the exclusion of all
other interested parties. In this age of enlightened
multilateralism there is no place for the application of
unilateral, extra-territorial solutions to international
economic developments.
On balance, we must not allow our frustration at
the many missed opportunities to obscure the fact that
the twentieth century has produced much that is
positive. As we look forward, in the words of the Prime
Minister of Barbados, the Right Honourable Owen
Arthur:
We face the prospect that the simultaneous
operation of the enormous power of technological
change, the dismantling of barriers to the
movement of output, capital, ideas and skills, and
the emergence of rules-based, consensus-driven
institutions of global scope will create a new
global society that is capable of affording
development to all, and of putting the scourge of
poverty behind us for ever. We will leave the

twentieth century and enter the twenty-first
conscious of the dangers, but excited by the
prospects.